EXHIBIT 99.1 July 2, 2013 FOR IMMEDIATE RELEASE MEXCO ENERGY CORPORATION REPORTS FINANCIAL RESULTS FOR FISCAL 2013 MIDLAND, TX – 07/2/13 – Mexco Energy Corporation (AMEX: MXC) reported results on its Annual Report on Form 10-K to the Securities and Exchange Commission for the fiscal year ended March 31, 2013. The Company reported a net loss of $176,374, or ($.09) per diluted share, for fiscal year 2013, a decrease from a net income of $329,993, or $.16 per diluted share, for fiscal 2012. The Company reported operating profit of $63,270, for the quarter ending March 31, 2013, the Company’s fourth quarter of fiscal 2013.Oil and gas revenues in the fourth quarter were $924,098 compared to $753,875 for the same quarter in fiscal 2012, an increase of 23%.This is the result of increased oil production, increased prices in natural gas and revenue generated from the $1,150,000 acquisition of TBO Oil & Gas, LLC on December 31, 2012. Operating revenues in fiscal 2013 were $3,096,415, a decrease of 4% when compared to fiscal 2012 operating revenues of $3,240,039.This is the result of a 20% increase in oil production and a 1% increase in gas production partially offset by a 9% decrease in oil price and a 23% decrease in natural gas price.The average sales price received was $5.67 per Mcfe compared to $6.29 per Mcfe received in fiscal 2012, a 10% decrease. The Company’s estimated present value of proved reserves at March 31, 2013 was approximately $18 million based on estimated future net revenues discounted at 10% per annum, pricing and other assumptions set forth in “Item 2 – Properties” of the Company’s Form 10-K, a decrease of 25% as compared to the same at March 31, 2012.The Company’s total estimated proved reserves at March 31, 2013 were 7.844 billion cubic feet of natural gas, a decrease of 7% over the prior fiscal year, and 366,000 barrels of oil and natural gas liquids, an increase of 6% over the prior fiscal year.For fiscal 2013, natural gas constituted approximately 78% of the Company’s total proved reserves and approximately 36% of the Company’s revenues, down from last year as a result of Mexco’s shift in emphasis from natural gas to oil. Nicholas C. Taylor, Chairman and Chief Executive Officer, stated, “In fiscal 2013, the acquisition of TBO Oil & Gas, LLC for $1.15 million added established production of interests in over 280 wells and opportunities for extensive horizontal drilling in Texas and North Dakota’s Bakken.Fiscal fourth quarter pre-tax income turned upwards from poor results in the first three quarters due to previously depressed natural gas prices.” The Company owns oil and gas properties in twelve states, with the majority of its activity centered in West Texas.The Company continues to focus its efforts to increase oil and natural gas reserves, through acquisitions, exploration and development. In accordance with the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995, Mexco Energy Corporation cautions that statements in this press release which are forward-looking and which provide other than historical information involve risks and uncertainties that may impact the Company's actual results of operations.These risks include, but are not limited to, production variance from expectations, volatility of oil and gas prices, the need to develop and replace reserves, exploration risks, uncertainties about estimates of reserves, competition, government regulation, and mechanical and other inherit risks associated with oil and gas production.A discussion of these and other factors, including risks and uncertainties, is set forth in the Company’s Form 10-K for the fiscal year ended March 31, 2013.Mexco Energy Corporation disclaims any intention or obligation to revise any forward-looking statements For additional information, please contact: Tammy L. McComic, President and Chief Financial Officer mexco@sbcglobal.net, 432-682-1119 Mexco Energy Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS March 31, March 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Prepaid costs and expenses Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Less accumulated depreciation, depletion and amortization Property and equipment, net Other noncurrent assets - $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Long-term debt Asset retirement obligations Deferred income tax liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,102,866 and 2,099,116 shares issued; 2,036,866 and 2,035,949 shares outstanding as of March 31, 2013 and 2012, respectively Additional paid-in capital Retained earnings Treasury stock, at cost (66,000 and 63,167 shares, respectively) ) ) Total stockholders' equity $ $ Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS Year ended March 31, Operating revenues: Oil and gas $ $ $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligation Depreciation, depletion and amortization General and administrative Total operating expenses Operating (loss) profit ) Other income (expenses): Interest income Interest expense ) ) ) Net other expense ) ) ) (Loss) earnings before provision for income taxes ) Income tax expense (benefit): Current - - ) Deferred ) Net (loss) income $ ) $ $ (Loss) income per common share: Basic: $ ) $ $ Diluted: $ ) $ $ Weighted average common shares outstanding: Basic: Diluted:
